UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6034


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BILLY R. MCCULLERS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
Chief District Judge.  (4:07-cr-00049-RBS-JEB-1; 4:12-cv-00037-
RBS)


Submitted:   May 31, 2013                    Decided:   June 7, 2013


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Billy R. McCullers, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy R. McCullers, Jr., seeks to appeal the district

court’s final order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2012) motion.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)         (2006).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this     standard         by     demonstrating         that

reasonable     jurists     would    find      that    the       district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on   procedural       grounds,        the       prisoner     must

demonstrate    both    that   the    dispositive          procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

            We have independently reviewed the record, including

the evidentiary hearing transcript, and conclude that McCullers

has not made the requisite showing.                  Accordingly, we deny a

certificate    of     appealability     and    dismiss          the    appeal.       We

dispense     with   oral    argument    because       the       facts     and    legal



                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3